Case 2:19-cv-00974-JS-GRB Document 14-7 Filed 07/05/19 Page 1 of 4 PageID #: 163




                               EXHIBIT G
Case 2:19-cv-00974-JS-GRB Document 14-7 Filed 07/05/19 Page 2 of 4 PageID #: 164
                                                    Rev.com, Inc.
                                 222 Kearny St. Suite 800, San Francisco, CA, 94108
                                T: 888-369-0701 | support@rev.com | www.rev.com              Member # 252626




                               Certification of Translation Accuracy


       Translation of “Spencer Sheehan - Product Traceability Form” from “ITALIAN” to “ENGLISH”



 We, Rev.com, Inc., a professional translation company, hereby certify that the above-mentioned
 document(s) has (have) been translated by experienced and qualified professional translators and that,
 in our best judgment, the translated text truly reflects the content, meaning, and style of the original
 text and constitutes in every respect a correct and true translation of the original document.

 This is to certify the correctness of the translation only. We do not guarantee that the original is a
 genuine document, or that the statements contained in the original document are true. Further,
 Rev.com, Inc. assumes no liability for the way in which the translation is used by the customer or any
 third party, including end users of the translation.

 A copy of the translation is attached to this certification.




                                   David Abrameto, VP of Operations

                                   Rev.com, Inc.

                                   Dated: June 10, 2019




                                                                                           Page 1 of 3
Case 2:19-cv-00974-JS-GRB Document 14-7 Filed 07/05/19 Page 3 of 4 PageID #: 165
                                                   Rev.com, Inc.
                                222 Kearny St. Suite 800, San Francisco, CA, 94108
                               T: 888-369-0701 | support@rev.com | www.rev.com                 Member # 252626




 [emblem: agricert]                                               Form 122         Rev. 02 of 6/29/2015


                                        SUPPLY CHAIN
                                  PRODUCT TRACEABILITY FORM
                                                           CERTIFICATE NO.
                                                           CERTIFICATE NO.        0700010
                                                                  rev. 04 on 1/26/2016

                                      UNI EN ISO 22005:2008
                                          THE COMPANY

                                         COOP SOLANIA SRL
 REGISTERED ADDRESS: VIA PROVINCIALE 40, 84010 SAN VALENTINO TORIO (SA)

 PRODUCTION HEADQUARTERS: VIA PROVINCIALE 40, 84010 SAN VALENTINO TORIO (SA)

 OBJECTIVES: To guarantee the origin of the product from the region of Campania, To allow for a quick
 identification of the product and punctual identification of the lots and of the quantities of product
 sold to each client to facilitate a possible collection and/or recall of the product lots by clients, To
 satisfy the clients’ specifications.

                                             THE PRODUCT:

                                         PEELED TOMATOES

                                                TINPLATE

                          IN COMPLIANCE WITH THE BELOW REQUIREMENTS:

 DEPTH: From the cultivation in the field of the variety type Kiros and San Marzano 2 tomato, up to its
 transformation in peeled tomatoes.
 REACH: tomato, tomato juice, salt, primary packaging, citric acid, basil.
 The following components are excluded from the traceability system: peels and seeds of the finished
 product.
 Rolling Stock Office: Transport Document; Can of 0.5 kg, 1 kg, 3 kg
 TRACED ELEMENTS: Kiros and San Marzano 2 tomato variety, Cultivated parcels, Pest treatments,
 Fertilizations, Harvesting blocks and tomato conferment, Transformation lots, Sales.
 The validity of this certificate is subject to the ongoing compliance with the Ruling for the Bioagricert
 Certification and the results of the surveillance.
                                                                                              Page 2 of 3
Case 2:19-cv-00974-JS-GRB Document 14-7 Filed 07/05/19 Page 4 of 4 PageID #: 166
                                                  Rev.com, Inc.
                               222 Kearny St. Suite 800, San Francisco, CA, 94108
                              T: 888-369-0701 | support@rev.com | www.rev.com                Member # 252626




 The organization is responsible for the introduction on the market of the products and the issuance of
 the declarations of compliance.


 [emblem                 First issuance          BioAgriCert Manager
 ACCREDIA                12/1/2011               [illegible signature]
 [Illegible]]                                    Federico Di Biase
 110 no. 6050            Renewal date
                         11/30/2017

                         Expiry date
                         11/30/2020

 BioAgriCert S.r.l.                                                                      Page 1 of 2
 www.bioagricert.org                             [illegible]                         Certification Body




                                                                                           Page 3 of 3
